In an action to foreclose a mechanic’s lien on a public improvement, defendant Green, the general contractor, appeals from an order of the Supreme Court, Orange County, dated March 22, 1957, granting the motion of defendant Cupples Products Corporation, a subcontractor who had filed a lien, to strike out as insufficient and as sham the first affirmative defense in the general contractor’s answer to said subcontractor’s cross complaint against the general contractor. By its cross complaint the subcontractor sought to establish its lien and satisfy it out of money allegedly due the general contractor from the owner of the public improvement. The said first affirmative defense alleged that the subcontractor is a foreign corporation doing business in this State and that it had failed to obtain a certificate to do so. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.